MEMORANDUM **
Juan Rafael Carrillo, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s order of removal. We have jurisdiction under 8 U.S.C. § 1252. We deny the petition for review.
*611We decline Carrillo s request to remand to the BIA in light of Matter of Avetisyan, 25 I. & N. Dec. 688 (BIA 2012), and EOIR’s subsequent policy memorandum, because Carrillo did not request administrative closure from the BIA.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by Ninth Circuit Rule 36-3.